836 F.2d 1347
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eugene BELLMAN, Plaintiff-Appellant,v.Eddie JETER;  Robert Mass;  Robert H. Head;  A.P.Richardson, Director of Monday CommunityCorrectional Institute, Defendants-Appellees.
No. 87-3413.
United States Court of Appeals, Sixth Circuit.
Jan. 13, 1988.

Before ENGEL and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's October 28, 1987, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant's response states that he mailed his notice of appeal on April 22, 1987, and the copy he received back from the district court reflected on April 30 file stamp.


2
It appears from the record that the judgment was entered March 27, 1987.  The notice of appeal filed on April 30, 1987, was 3 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a0 is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.  The mailing of a notice of appeal within the appeals period does not cure the untimely filing of a notice of appeal.  Pryor v. Marshall, 711 F.2d 63 (6th Cir.1983).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.